Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is being considered by the examiner.
Drawings
The drawing submitted on 09/18/2020 is considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Response to Amendment
Claims 1-20 are currently pending in the application and among them claims 1, 8, and 15 are independent claims and have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10515630. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims being broader then the patented claims, thus anticipated the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haukioja et al.(US 2019/0253558 A1) in view of Ulas et al.(SG 10201708062S A).

Regarding Claims 1, 8, and 15, Haukioja et al. teach: A method, comprising: receiving, by a device, data associated with a communication between a user and a service representative ([0007] Each call is recorded or monitored and sampled live in real-time by the system. [0012] In an embodiment, the operations may include passively monitoring the call center's communications system that is related to handling calls with customers, automatically processing the calls for quality metrics, generating a record to save the information about quality metrics in a data storage device. [0020] The presently described system and method provides the ability for call centers to comprehensively monitor and analyze agent/customer interactions, provide automated quality assurance (QA), and predict service level agreement (SLA) metrics. The system computationally processes the audio feed from customer calls and applies novel, salient feature recognition and extraction methods in order to infer and generate pertinent information and metrics. [0023] The system preferably functions by the automated sampling of the audio signal from the customer service call between the agent and the customer or client. The sampling may be done in real time, over the call center VoIP telephone network, performed on a recording of the call, or electronically stored file.); tracking, by the device, during the communication, and using a sentiment analysis model, a level of satisfaction of the user with respect to the communication; and determining, by the device and based on tracking the level of satisfaction of the user, a representative rating for the service representative, the representative rating being based on a change in a measure of user sentiment during the communication (Abstract: Rating scores are assigned to SLA metrics by intelligent speech emotion pattern recognition and machine learning algorithm. The system provides for cost-effective SLA metrics and quality assurance at scale, with agent performance statistics, customer satisfaction data, and additional insights, via system generated reports and live activity streams. [0002] The SLA metrics may indicate the level of customer satisfaction, overall customer experience, the issue resolution score, length of call, the agent's attempt to negotiate, the customer's level of happiness, the agent/customer engagement level, how the call is trending with respect to quality, etc. Together the SLA contract and the SLA metrics govern the job duties and performance rating of the customer service representative and the call center on behalf of the parent contracting business entity.  [0004] The value recognized to the business end-user of call centers is clearly shown in an improved level of customer satisfaction, retention, and goodwill. The business user will therefore realize greater customer happiness by contracting with experienced, cost-effective, and impactful call centers for the delivery of customer relationship management services. [0009] The system will properly allow the determination of value of each individual agent and call center to the contracting business or end-customer. The Call Center operators may use the SLA metrics generated by the system to identify low performing agents and assign them for retraining, while higher performing agents may be assigned QA roles, or be given training duties. [0020] The system is furthermore adaptively trained through reinforcement learning, template feature matching, tuning and adjustment for improved accuracy in predicting SLA performance statistics, metrics, and other context specific performance indicators. [0022] The technology assisted approach in the presently described system aims to provide cost effective, broad and complete coverage, and monitoring of all agent/customer interactions and the generation of insightful SLA metrics. [0026] The system can then properly assign SLA metrics to the call center agents and determine the customer's satisfaction or level of happiness, by isolating the unique voices on the call. [0028] For example, the system may sample the audio signal, isolate the customer's voice, and then overlay the description of the emotional state of the customer for each time slice of the audio sample. The customer's audio sample will preferably by given emotional labels describing the state of mind of the customer throughout the entire call. [0029] The direction of customer satisfaction trending during the call, whether upwards, downwards, or evenly, may be displayed by the system. Emotional pattern recognition may be performed by grouping the sampled audio frames according to feature extraction and system model classification. The call may start off with the customer in an unhappy emotional state, but end with a satisfied state of mind. The system provides a truer snapshot of the agent/customer interaction and overall customer satisfaction by automatically generating emotional tags and labels throughout the customer call. In a preferred embodiment, the system generates a live customer satisfaction level during the call, indicating trending towards dis-satisfaction, concern acknowledgment, resolution, exceeding expectations, or happiness, etc. [0030] The system may comprise the following features: 1) Caller's Speech Emotion Readings measured over the duration of the call. The emotion readings, also known as SER (abbreviation for Speech Emotion Recognition) labels, also contain temporal information; 2) Agent's SER labels measured over the duration of the call; 3) Number of interruptions, as indicated by the amount of overlap between caller's voice and the agent's voice, see details below; 4) Emotional disparity during the interruption, in case the agent has to gently interrupt the caller to bring the conversation back into focus; 5) Words or phrases that could indicate the customer complaining about being able to finish their statement; 6) Emotional readings at the start and the end of the call of both the agent and the caller; 7) The direction of customer satisfaction trending during the call, whether upwards, downwards, or evenly, computed from the SER label time-series information. The system may use the Support Vector Machine Classifier (SVM) algorithm. [0031] The sampled audio signal frames may be grouped and clustered according to SLA metric defined classification, pattern recognition, speech emotion recognition, or system provided reference template patterns. With this approach, the system is able to assign labels for the negative impactful instances of agent interruption and provide useful SLA reporting metrics of call center agent performance. [0032] Another important salient feature for recognition is whether the agent maintains an even emotional keel, calmness or level of professionalism during the customer interaction. This is an example of a positive impactful call center agent performance metric. [0033] The system will be able to isolate the customer's voice from the agent's with diarization methods and accurately assign performance metrics to the agent without interference from the customer's voice sample data. [0061] The system will be provided with a reference model, or template pattern of stress/burnout features for comparison. During job performance duties, taking customer calls, and responding to the customer queue, call center agent's spoken voice audio samples will be scored and analyzed for levels of stress or burnout by comparison and pattern matching with the system reference template.) .
Haukioja et al. do not teach: redirecting, by the device and based on comparing the representative rating to another representative rating, the communication from the representative to a different representative associated with the other representative rating; and determine an average cost value associated with enabling a communication based on computing resources and network resources associated with the communication.
Ulas et al. teach: redirecting, by the device and based on comparing the representative rating to another representative rating, the communication from the representative to a different representative associated with the other representative rating; and determine an average cost value associated with enabling a communication based on computing resources and network resources associated with the communication ([0002] This specification is directed generally to selectively invoking third-party (3P) agents. Some implementations are directed to selective invocation of a particular 3P agent by an automated assistant to achieve an intended action determined by the automated assistant during a dynamic dialog between the automated assistant and a user. In some of those implementations, the particular 3P agent is invoked with value(s) for parameter(s) that are determined during the dynamic dialog; and/or the particular 3P agent is selected, from a plurality of candidate 3P agents, for invocation based on the determined value(s) for the parameter(s) and/or based on other criteria. [0003] When the invocation request includes the determined value(s) for the parameter(s), the particular 3P agent may take those value(s) into account in generating the 3P responsive content. This may enable the intended action to be achieved via the particular 3P agent more quickly, which may conserve various computational resources (e.g., network traffic consumed by additional "turns" that might be necessary absent the provision of the value(s)). [0035] Various implementations enable a user to engage in dialog with an automated assistant, and through that dialog the automated assistant may: determine an intended action of the user; determine value(s) for parameter(s) stored in association with the intended action; select a particular 3P agent that is able to achieve the intended action based on the determined values; and invoke the 3P agent with the determined values. Accordingly, instead of requiring the user start with an explicit invocation of a 3P agent, implementations disclosed herein instead engage in a dialog with a user in advance of invoking any 3P agent, and only invoke a particular 3P agent after determining the particular 3P agent can achieve the intended action with the determined values. These and other implementations may mitigate the waste of human and computational resources that may be encountered when a user explicitly invokes a 3P agent that turns out to be the wrong 3P agent. Moreover, in invoking the 3P agent, the automated assistant may transmit the determined values to the 3P agent and obviate the need for the 3P agent to solicit those values. This may enable the intended action to be achieved via the particular 3P agent more quickly, which may conserve various computational resources (e.g., network traffic consumed by additional "turns" that might be necessary absent the provision of the value(s)). [0061] The agent selection module 124 utilizes value(s) determined by the parameters module 122 to select, from a group of 3P agents stored (e.g., in database 152) in association with the intended action, a particular 3P agent to utilize in performance of the intended action. The agent selection module 124 may additionally or alternatively utilize other criteria in selecting the particular 3P agent and may optionally interact with the dialog module 126 to generate prompt(s) to solicit further user input in selecting a 3P agent. [0074] In some implementations, the system may eliminate one or more 3P agents of the group from the selection based on comparing: value(s) for parameter(s) determined based on user input at one or more iterations of block 250 and/or block 264 to corresponding value(s) for the parameter(s) defined for each of the 3P agents that can perform the intended action. For example, for the mandatory parameter of "theatre location" the value of "Megaplex" may be determined and a given 3P agent may be eliminated from the selection based on a "theatre location" parameter for the given 3P agent not including the value of "Megaplex". [0076] Other criteria may additionally or alternatively be utilized at block 270 to determine whether a particular 3P agent can be selected from a group of 3P agents that can each perform the intended action. For example, where it is determined that multiple 3P agents can perform the intended action with the determined value(s) for parameter(s), the system may optionally select a single particular 3P agent based on one or more criteria. For example, the system may select the particular 3P agent based on the user previously implicitly or explicitly indicating a preference for the particular 3P agent over other available 3P agents. Also, for example, the system may additionally or alternatively select the particular 3P agent based on a rating of the particular 3P agent (e.g., based on feedback and/or usage by multiple users), based on a price of completing the intended action with the particular 3P agent, etc.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Haukioja et al. include the teaching of Ulas et al. above to enable an intended action to be achieved via the particular  agent more quickly, which may conserve various computational resources.

Regarding Claims 2, 9,  and 16, Haukioja et al. teach: The method of claim 1, wherein determining the representative rating comprises: determining the representative rating using a classification technique to determine a categorical outcome (See rejection of claim 1 and [0020] The presently described system and method provides the ability for call centers to comprehensively monitor and analyze agent/customer interactions, provide automated quality assurance (QA), and predict service level agreement (SLA) metrics. The system computationally processes the audio feed from customer calls and applies novel, salient feature recognition and extraction methods in order to infer and generate pertinent information and metrics. In contrast to contemporary methods, the system goes beyond merely converting verbal speech to text and searching or matching keywords and spoken words. The present system finds, samples, and models hundreds of unique salient features by using an artificial intelligence, machine learning and pattern recognition and classification approach. The system is furthermore adaptively trained through reinforcement learning, template feature matching, tuning and adjustment for improved accuracy in predicting SLA performance statistics, metrics, and other context specific performance indicators. [0029] The direction of customer satisfaction trending during the call, whether upwards, downwards, or evenly, may be displayed by the system. Emotional pattern recognition may be performed by grouping the sampled audio frames according to feature extraction and system model classification. [0031] The sampled audio signal frames may be grouped and clustered according to SLA metric defined classification, pattern recognition, speech emotion recognition, or system provided reference template patterns.).

Regarding Claims 3, 10, and 17, Haukioja et al. teach: The method of claim 1, wherein receiving the data associated with the communication comprises: receiving the data associated with the communication from a log or record of service representative performance scores (See rejection of claim 1).

Regarding Claims 4, 11,  and 18, Haukioja et al. teach: The method of claim 1, further comprising: determining, based on a value associated with a topic (context specific salient feature ASR/SER data patterns) of the communication, whether the service representative is cost effective with respect to providing customer service with respect to the topic (See rejection of claim 1 and [0034] Upon asking the caller to state their concern, the customer's audio sample will include a description of the problem. The system will preferably utilize an automatic speech recognition (ASR) module to generate speech to text translation of the customer's concern. [0035] The system may preferably comprise the following features: 1) Words or phrases that could indicate the agent is acknowledging the customer's problem/issue; 1)(a) This feature does not rely on just matching keywords but also on understanding equivalent words and phrases that could imply the same sentiment; 2) Emotional readings at the start and the end of the call of both the agent and the caller; and 3) The direction of customer satisfaction trending during the call, whether upwards, downwards, or evenly, computed from the SER label time-series information. The system may preferably use the Support Vector Machine Classifier (SVM) algorithm. [0060] The customer voice sample will preferably be sampled by the system and statistically analyzed for feature extraction, emotional classification and pattern recognition, MFCC extraction, feature splicing, LDA+MLLT transformation, HMM training, DNN training, and context specific salient feature ASR/SER data patterns, etc. Thereafter, the customer will be intelligently routed to an appropriate and available agent with compatibility and sufficient match with the customer's spoken voice feature characteristics. [0036] During the agent/customer interaction, the system will utilize ASR speech to text data of the agent's conversation during the call. The ASR text will be compared and correlated with the body of language referencing the product offerings.).

Regarding Claims 5, 12,  and 19, Haukioja et al. teach: The method of claim 1, further comprising: receiving data associated with another communication associated with the user; and determining whether the service representative should handle the other communication based on the representative rating (See rejection of Claim 1 and [0009] The system will properly allow the determination of value of each individual agent and call center to the contracting business or end-customer. The Call Center operators may use the SLA metrics generated by the system to identify low performing agents and assign them for retraining, while higher performing agents may be assigned QA roles, or be given training duties. [0029] The system provides a truer snapshot of the agent/customer interaction and overall customer satisfaction by automatically generating emotional tags and labels throughout the customer call. In a preferred embodiment, the system generates a live customer satisfaction level during the call, indicating trending towards dis-satisfaction, concern acknowledgment, resolution, exceeding expectations, or happiness, etc. [0062] In a preferred embodiment the system will support an intelligent search feature based on emotional interaction between the call center agents and the caller. This searching functionality will allow call center supervisors to determine how individual agents have handled difficult calls. For example, the supervisor may search an agent's database of agent/customer calls based on predicted SLA metrics. The supervisor may perform a system database query on a given agent, for all calls for customers with salient feature classification of: difficult, angry, upset, demanding, etc., and determine the agent's average resolution or customer satisfaction score for those calls. The supervisor will preferably be able to query the system database for the amount of agent/customer interactions, or cases, in which an agent was able to calm the initially difficult customer, achieve positive trending customer satisfaction, and score over a certain resolution threshold. With this approach, the system will be able to provide useful metric and scoring data for determining individual agent performance, as well as overall call center performance, and thus added value to the contracting business entity end-customer.).

Regarding Claims 6, 13,  and 20, Haukioja et al. teach: The method of claim 1, wherein the communication is associated with a topic; and wherein determining the representative rating comprises: determining the representative rating for the topic (See rejection of claim 5).

Regarding Claims 7 and 14, Haukioja et al. teach: The method of claim 6, further comprising: receiving data associated with another communication associated with the topic; and determining whether the service representative should handle the other communication based on the representative rating and the topic (See rejection of claim 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Renard et al. (US 2019/0215249 A1) teach: A system autonomously rank the communication session between human user and first machine based on one or more of the sentiment metric and the quality metric; and determine based on the ranking, to recommend human agent intervention in the communication session between the human user and the first machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656